DETAILED ACTION
This office action is in response to the application filed on 9/24/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11133747, hereinafter ‘747. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, ‘747 discloses an apparatus comprising: a high-pass filter circuit configured to receive a drain-source voltage from a drain node of a synchronous rectifier switch at a secondary-side of a power converter and to generate a filtered drain-source voltage using the received drain-source voltage; and an auto-tuning controller configured to: turn the synchronous rectifier switch on upon detecting a body diode conduction of the synchronous rectifier switch; commence an auto-tuned delay upon determining that a current through the synchronous rectifier switch has changed direction; turn the synchronous rectifier switch off upon expiration of the auto-tuned delay; and update, during a detection window of time, a duration of the auto-tuned delay based on the filtered drain-source voltage. (claim 1) 
	Regarding Claim 2, ‘747 discloses a voltage at a drain node of a primary-side switch of the power converter is reduced, when the synchronous rectifier switch is on, by an amount corresponding to the duration of the auto-tuned delay.  (Claim 2)
	Regarding Claim 3, ‘747 discloses a maximum duration of the auto-tuned delay corresponds to a drain-source voltage at the drain node of the primary-side switch that is greater than zero volts.  (Claim 3)
	Regarding Claim 4, ‘747 discloses the auto-tuning controller is communicatively isolated from a signal representative of the voltage at the drain node of the primary-side switch.  (claim 4)
	Regarding Claim 5, ‘747 discloses the auto-tuning controller is further configured to:
 update the duration of the auto-tuned delay by increasing the duration of the auto-tuned delay upon determining that the filtered drain-source voltage surpassed a voltage threshold value during the detection window of time; and update the duration of the auto-tuned delay by decreasing the duration of the auto-tuned delay upon determining that the filtered drain-source voltage did not surpass the voltage threshold value during the detection window of time.  (Claim 5)
	Regarding Claim 6, ‘747 discloses a voltage comparison circuit configured to generate a voltage comparison signal based on a comparison of the filtered drain-source voltage to the voltage threshold value; wherein the auto-tuning controller is further configured to: determine, upon receiving a first level of the voltage comparison signal, that the filtered drain-source voltage surpassed the voltage threshold value; and determine, upon receiving a second level of the voltage comparison signal, that the filtered drain-source voltage did not surpass the voltage threshold value.  (Claim 6)
	Regarding Claim 7, ‘747 discloses a current comparison circuit configured to: generate a current comparison signal by comparing a current indicative of a current through the synchronous rectifier switch to a current threshold; wherein the auto-tuning controller is further configured to: determine that the body diode conduction of the synchronous rectifier switch has occurred upon receiving a first level of the current comparison signal when the synchronous rectifier switch is in an OFF-state; and determine that the current through the synchronous rectifier switch has changed direction upon receiving the first level of the current comparison signal when the synchronous rectifier switch is in an ON-state.  (Claim 7)
	Regarding Claim 8, ‘747 discloses the current threshold corresponds to a current of about zero amps.  (Claim 8)
	Regarding Claim 9, ‘747 discloses the power converter comprises a transformer having a primary-side winding on a primary side of the power converter and a secondary-side winding on the secondary-side of the power converter; and the synchronous rectifier switch is configured to be electrically coupled to the secondary-side winding.  (claim 9)
	Regarding Claim 10, ‘747 discloses a primary-side switch is electrically coupled to the primary-side winding; and a duration of a forced negative magnetizing inductance current at a drain node of the primary-side switch corresponds to the duration of the auto-tuned delay.  (Claim 10)
	Regarding Claim 11, ‘747 discloses the auto-tuning controller is communicatively isolated from each of the drain node, a source node, and a gate node of the primary-side switch.  (Claim 11)
	Regarding Claim 12, ‘747 discloses an increase in the duration of the auto-tuned delay corresponds to an increased discharge amount of a parasitic capacitance of the primary-side switch; and a decrease in the duration of the auto-tuned delay corresponds to a decreased discharge amount of the parasitic capacitance of the primary-side switch.  (Claim 12)
	Regarding Claim 13, ‘747 discloses a maximum duration of the auto-tuned delay corresponds to maximum discharge amount of the parasitic capacitance of the primary-side switch; and the maximum discharge amount of the parasitic capacitance of the primary-side switch is less than a full discharge amount of the parasitic capacitance of the primary-side switch.  (Claim 13)
	Regarding Claim 14, ‘747 discloses A method comprising:
 receiving, at high-pass filter circuit, a drain-source voltage from a drain node of a synchronous rectifier switch at a secondary-side of a power converter; generating, by the high-pass filter circuit, a filtered drain-source voltage using the received drain-source voltage; turning the synchronous rectifier switch on upon determining by an auto-tuning controller that a body diode conduction of the synchronous rectifier switch has occurred; commencing, by the auto-tuning controller, an auto-tuned delay upon determining that a current through the synchronous rectifier switch has changed direction; turning the synchronous rectifier switch off upon expiration of the auto-tuned delay; and updating, by the auto-tuning controller, during a detection window of time, a duration of the auto-tuned delay based on the filtered drain-source voltage. (Claim 14)
	Regarding Claim 15, ‘747 discloses a voltage at a drain node of a primary-side switch of the power converter is reduced, when the synchronous rectifier switch is on, by an amount corresponding to the duration of the auto-tuned delay.  (Claim 15)
	Regarding Claim 16, ‘747 discloses a maximum duration of the auto-tuned delay corresponds to a drain-source voltage at the drain node of the primary-side switch that is greater than zero volts.  (Claim 16)
	Regarding Claim 17, ‘747 discloses the auto-tuning controller is communicatively isolated from a signal representative of the voltage at the drain node of the primary-side switch.  (Claim 17)
	Regarding Claim 18, ‘747 discloses updating the duration of the auto-tuned delay by increasing the duration of the auto-tuned delay upon determining that the filtered drain-source voltage surpassed a voltage threshold value during the detection window of time; and updating the duration of the auto-tuned delay by decreasing the duration of the auto-tuned delay upon determining that the filtered drain-source voltage did not surpass the voltage threshold value during the detection window of time.  (Claim 18)
	Regarding Claim 19, ‘747 discloses the duration of the auto-tuned delay corresponds to a duration of a forced negative magnetizing inductance current at a drain node of a primary-side switch of the power converter.  (Claim 19)
	Regarding Claim 20, ‘747 discloses the auto-tuning controller is communicatively isolated from each of the drain node, a source node, and a gate node of the primary-side switch. (Claim 20)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Radic; Aleksandar US11133747 discloses an auto-tuned synchronous rectifier controller.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838